936 F.2d 573
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Rosemary JOHNSON (90-2263), Eddie Johnson (90-2269),Defendant-Appellant.
Nos. 90-2263, 90-2269.
United States Court of Appeals, Sixth Circuit.
July 8, 1991.
ORDER

1
Upon consideration of the joint motion of the parties to remand this case to the district court for further sentencing proceedings,


2
It is ORDERED that the motion be, and it hereby is, GRANTED.